DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 6/27/2022 that has been entered, wherein claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Making A Standard Cell Via Rail and Deep Via Structures. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15  are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2016/0181255 A1) in view of Zhang et al. (US 2018/0130699 A1) as cited in the IDS of 2/1/2021 both of record.
Regarding claim 1, Nii teaches a method for forming a semiconductor structure(Fig. 7-8), comprising: 
forming a plurality of source/drain (S/D) contact structures(5n, ¶0211); 
depositing a first conductive material(9, ¶0211) to form first and second via rail structures(8a, 8b ¶0209), wherein at least one of the first and second via rail structures(8a, 8b ¶0209) is in physical contact with two or more S/D contact structures(5n, ¶0211) of the plurality of S/D contact structures(5n, ¶0211); wherein the at least one of the first and second via rail structures(8a, 8b ¶0209) extends above opposing sides(top side and bottom side) of each of the two or more S/D contact structures(5n, ¶0211) of the plurality of S/D contact structures(5n, ¶0211),
forming a first interconnect line(M1, ¶0211) above the first and second via rail structures(8a, 8b ¶0209) and in physical contact with the first via rail structure(8a, ¶0209), wherein the first interconnect line(M1, ¶0211) is formed in a lowest wiring level(¶0211); and 
forming a second interconnect line(M2, Fig. 4, ¶0207, ¶0199), wherein the second interconnect line(M2, Fig. 4, ¶0207, ¶0199) is in a second lowest wiring level(¶0207, ¶0199).

Nii does not teach depositing a second conductive material to form a deep via in physical contact with the second via rail structure; forming a second interconnect line(M2, Fig. 4, ¶0207, ¶0199) over and physically connected to the deep via. Nii does teach the second interconnect line(M2, Fig. 4, ¶0207, ¶0199) is connected to via 21(¶0199).

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) comprising  depositing a second conductive material(38, ¶0026) to form a deep via(38 in 32a’) in physical contact with the second via rail structure(please see examiner annotated Fig. 4); forming a second interconnect line(38 in trench 36) over and physically connected to the deep via(38 in 38a’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include depositing a second conductive material to form a deep via in physical contact with the second via rail structure; forming a second interconnect line over and physically connected to the deep via, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

    PNG
    media_image1.png
    371
    689
    media_image1.png
    Greyscale

Regarding claim 2, Nii teaches the method of claim 1, further comprising depositing a first dielectric layer(7,  ¶0211) a plurality of first trenches(trenches with 8a, 8b ¶0209) in the first dielectric layer(7,  ¶0211).

Nii  is silent in regards to etching a plurality of first trenches(trenches with 8a, 8b ¶0209) in the first dielectric layer(7,  ¶0211).

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) etching a plurality of first trenches(not illustrated, ¶0019) in the first dielectric layer(12, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include etching a plurality of first trenches in the first dielectric layer, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Regarding claim 3, Nii teaches the method of claim 2, wherein depositing the first conductive material(9, ¶0211) comprises depositing into the plurality of first trenches(trenches with 8a, 8b ¶0209).  

Nii is silent in regards to depositing copper. However Nii teaches depositing tungsten(¶0211). Zhang teaches tungsten and copper are equivalent materials for via rail structures(¶0108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the material of tungsten with copper because such material substitution is equivalently known for the same purpose. i.e. being used for via rail structures, MPEP 2144.06 (II).

Regarding claim 4, Nii teaches the method of claim 2, further comprising depositing a second dielectric layer(10, ¶02011) on the first dielectric layer(7,  ¶0211) and a second trench(trench with M1) in the second dielectric layer(10, ¶02011).

Nii is silent in regards to etching a second trench(trench with M1) in the second dielectric layer(10, ¶02011).

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) etching a  second trench(not illustrated, ¶0021, ¶0019) in the second dielectric layer(18, ¶0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include etching a second trench in the second dielectric layer, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003)

Regarding claim 5, Nii teaches the method of claim 4, but is silent in regards to depositing the second conductive material comprises depositing copper into the second trench.

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) wherein depositing the second conductive material(38, ¶0026) comprises depositing copper(¶0026) into the second trench(32a’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, so that depositing the second conductive material comprises depositing copper into the second trench, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Regarding claim 6, Nii teaches the method of claim 1, further comprising forming a plurality of gate structures(16, ¶0193) under the first dielectric layer(7,  ¶0211).

Regarding claim 7, Nii teaches the method of claim 6, further comprising forming a third via rail structure(8, ¶0211) in the first dielectric layer(7,  ¶0211) and electrically connected(¶0211) to the plurality of gate structures(16, ¶0193).

Regarding claim 9, Nii teaches the method of claim 2, but is silent in regards to  depositing an etch stop layer on the first dielectric layer(7,  ¶0211).

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) comprising depositing an etch stop layer(16, ¶0020, ¶0022, wherein the etching for via 32a’ is stopped after layer 16 ) on the first dielectric layer(12, ¶0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include depositing an etch stop layer on the first dielectric layer, as taught by Zhang in order prevent copper and oxygen diffusion(¶0020).

Regarding claim 10, Nii teaches the method of claim 9, but is silent in regards to depositing the second conductive material comprises forming the deep via based on a first mask; and forming the second interconnect line comprises depositing the second interconnect line based on a second mask, wherein the second mask is on the first mask.

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) wherein depositing the second conductive material(38, ¶0026) comprises forming the deep via(38 in 38a’) based on a first mask(30, ¶0017); and forming the second interconnect line(38 in trench 36) comprises depositing the second interconnect line(38 in trench 36) based on a second mask(28, ¶0022), wherein the second mask(28, ¶0022) is on the first mask(30, ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, so that depositing the second conductive material comprises forming the deep via based on a first mask; and forming the second interconnect line comprises depositing the second interconnect line based on a second mask, wherein the second mask is on the first mask, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Regarding claim 11, Nii teaches a method for forming a semiconductor structure(Fig. 7-8), comprising:
forming a plurality of source/drain (S/D) contact structures(5n, ¶0211); 
depositing a first dielectric layer(7,  ¶0211) over the plurality of S/D contact structures(5n, ¶0211); 
forming a first via rail(8a, ¶0209) in the first dielectric layer(7,  ¶0211), wherein the first via rail(8a, ¶0209) is physically connected to a S/D contact structure(5n, ¶0211) of the plurality of S/D contact structures(5n, ¶0211); 
wherein the first via rail(8a, ¶0209) extends above opposing sides(top side and bottom side) of the S/D contact structures(5n, ¶0211);
forming a second via rail(8b, ¶0209) in the first dielectric layer(7,  ¶0211); 
depositing a second dielectric layer(10, ¶0211) over the first dielectric layer(7,  ¶0211); 
forming a first interconnect line(M1, ¶0211) in the second dielectric layer(10, ¶0211) and in physical contact with the first via rail(8a, ¶0209), wherein the first interconnect line(M1, ¶0211) is formed in a lowest wiring level(¶0211); 
depositing a third dielectric layer(12, ¶0211) over the second dielectric layer(10, ¶0211); 
and 
forming a second interconnect line(M2, Fig. 4, ¶0207, ¶0199) in the third dielectric layer(12, ¶0211), wherein the second interconnect line(M2, Fig. 4, ¶0207, ¶0199) is formed in a second lowest wiring level(¶0207, ¶0199).

Nii does not teach etching the second and third dielectric layers(10, 12, ¶0211) to form an opening, wherein the opening exposes a portion of the second via rail(8b, ¶0209); 
depositing a conductive material in the opening to form a deep via, wherein a bottom portion of the deep via is in physical contact with the exposed portion of the second via rail(8b, ¶0209); forming a second interconnect line(M2, Fig. 4, ¶0207, ¶0199) in the third dielectric layer(12, ¶0211) and in contact with a top portion of the deep via. Nii does teach the second interconnect line(M2, Fig. 4, ¶0207, ¶0199) is connected to via 21(¶0199).

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) comprising  etching(¶0022) the second and third dielectric layers(18, 26, ¶0021, ¶0026) to form an opening(32a’), wherein the opening(32a’) exposes a portion of the second via rail (please see examiner annotated Fig. 4); 
depositing a conductive material(38, ¶0026) in the opening to form a deep via(38 in 38a’), wherein a bottom portion of the deep via(38 in 32a’) is in physical contact with the exposed portion of the second via rail(please see examiner annotated Fig. 4); forming a second interconnect line(38 in trench 36)  in the third dielectric layer(26, ¶0026) and in contact with a top portion of the deep via(38 in 38a’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include etching the second and third dielectric layers to form an opening, wherein the opening exposes a portion of the second via rail; depositing a conductive material in the opening to form a deep via, wherein a bottom portion of the deep via is in physical contact with the exposed portion of the second via rail; forming a second interconnect line in the third dielectric layer and in contact with a top portion of the deep via, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Regarding claim 12, Nii teaches the method of claim 11, wherein forming the first via rail(8a, ¶0209) comprises a first trench(trenches with 8a, ¶0209) in the first dielectric layer(7,  ¶0211) and depositing an other conductive material(9, ¶0211) in the first trench(trenches with 8a, 8b ¶0209).

Nii does not teach forming the first via rail(8a, ¶0209) comprises etching a first trench(trenches with 8a, ¶0209) in the first dielectric layer(7,  ¶0211).

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) etching a plurality of first trenches(not illustrated, ¶0019) in the first dielectric layer(12, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include etching a plurality of first trenches in the first dielectric layer, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Regarding claim 13, Nii teaches the method of claim 12, wherein forming the second via rail(8b, ¶0209) comprises a second trench(trench with 8b) in the first dielectric layer(7,  ¶0211) and depositing the other conductive material(9, ¶0211) in the second trench(trench with 8b).

Nii is silent in regards to forming the second via rail(8b, ¶0209) comprises etching a second trench(trench with 8b) in the first dielectric layer(7,  ¶0211).

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) wherein etching(not illustrated, ¶0019) a plurality of second trenches(trench of second via rail structure, please see examiner annotated Fig. 4) in the first dielectric layer(12, ¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include etching a plurality of second trenches in the first dielectric layer, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Regarding claim 14, Nii teaches the method of claim 11, but is silent in regards to depositing the conductive material comprises depositing copper.

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) wherein depositing the conductive material(38, ¶0026) comprises depositing copper(¶0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, so that depositing the conductive material comprises depositing copper, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Regarding claim 15, Nii teaches the method of claim 11, but is silent in regards to forming an etch stop layer on the first dielectric layer(7,  ¶0211), wherein the opening extends through the etch stop layer.

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) comprising forming an etch stop layer(16, ¶0020, ¶0022, wherein the etching for via 32a’ is stopped after layer 16 ) on the first dielectric layer(12, ¶0020), wherein the opening(portion of 32a’ within 16) extends through the etch stop layer(16, ¶0020, ¶0022, wherein the etching for via 32a’ is stopped after layer 16 ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include depositing an etch stop layer on the first dielectric layer, wherein the opening extends through the etch stop layer, as taught by Zhang in order prevent copper and oxygen diffusion(¶0020).
Claim  8  is rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2016/0181255 A1) and Zhang et al. (US 2018/0130699 A1) as cited in the IDS of 2/1/2021, as applied to claims 1 and 6-7 above further in view of Ooka (US 2010/0123253 A1) as cited in the IDS of 2/1/2021 all of record.
Regarding claim 8, Nii teaches the method of claim 7, but is silent in regards to forming a plurality of vias physically connected to the third via rail structure(8, ¶0211), wherein each via is physically connected to a gate structure(16, ¶0193) of the plurality of gate structures(16, ¶0193).

Ooka teaches a method of making a semiconductor structure(Fig. 17) forming a plurality of vias(10t, ¶0126) physically connected to the third via rail structure(20g, ¶0126), wherein each via(10t, ¶0126) is physically connected to a gate structure(7, ¶0126) of the plurality of gate structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nii, to include forming a plurality of vias physically connected to the third via rail structure, wherein each via is physically connected to a gate structure of the plurality of gate structures, as taught by Ooka, making it possible to increase the degree of freedom of design of the interconnect structure, without any limitations on the layout of the lower interconnect layer(¶0127) and as a result, the deterioration in yield and operation margin due to pattern defects caused by lithography or the like, a parasitic capacitance, noise, signal interference, or the like due to the layout can be reduced or improved, while achieving the miniaturization of the SRAM(¶0094).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2016/0181255 A1) in view of Zhang et al. (US 2018/0130699 A1) as cited in the IDS of 2/1/2021 and Liaw (US 2014/0151812 A1) all of record.
Regarding claim 16, Nii teaches a method for forming a semiconductor structure(Fig. 7-8), comprising: 
forming a plurality of transistor devices(AN11, AN12, AN13, AN13,AN14, AN15, AN16, ¶0191) comprising first and second pluralities of source/drain (S/D) contact structures(5n, ¶0211); 
depositing a dielectric layer(7,  ¶0211) on the first and second pluralities of S/D contact structures(5n, ¶0211); 
depositing a conductive material(9, ¶0211) on the exposed first and second pluralities of S/D contact structures(5n, ¶0211) to form first and second via rails(8a, 8b ¶0209), respectively; wherein: 
the first via rail(8a, ¶0209) extends above opposing sides(top side and bottom side) of each of the first plurality of S/D contact structures(5n, ¶0211); and 
the second via rail(8b, ¶0209) extends above opposing sides(top side and bottom side) of each of the second plurality of S/D contact structures(5n, ¶0211);  
forming a first interconnect line(M1, ¶0211) physically connected to the first via rail(8a, ¶0209), wherein the first interconnect line(M1, ¶0211) is formed in a lowest wiring level(¶0211); and 
forming a second interconnect line(M2, Fig. 4, ¶0207, ¶0199), wherein the second interconnect line(M2, Fig. 4, ¶0207, ¶0199) is formed in a second lowest wiring level(¶0207, ¶0199).

Nii is silent in regards to etching the dielectric layer(7,  ¶0211) to expose the first and second pluralities of S/D contact structures(5n, ¶0211), respectively; forming a deep via in physical contact with the second via rail(8b, ¶0209) at a bottom portion of the deep via; forming a second interconnect line(M2, Fig. 4, ¶0207, ¶0199) in physical contact with the deep via at a top portion of the deep via.

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) comprising  
forming a deep via(38 in 32a’) in physical contact with the second via rail(please see examiner annotated Fig. 4) at a bottom portion of the deep via(38 in 32a’); forming a second interconnect line(38 in trench 36) in physical contact with the deep via(38 in 32a’)  at a top portion of the deep via(38 in 32a’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include forming a deep via in physical contact with the second via rail at a bottom portion of the deep via; forming a second interconnect line in physical contact with the deep via at a top portion of the deep via, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Nii and Zhang are silent in regards to etching the dielectric layer(7,  ¶0211) to expose the first and second pluralities of S/D contact structures(5n, ¶0211), respectively.

Liaw teaches a method of making a semiconductor structure(Figs. 19-21) comprising etching(¶0043) the dielectric layer(50, ¶0043, Fig. 3b, 3c, ¶0042) to expose the first and second pluralities of S/D contact structures(drain regions PD-1, PU-1, PD-2, PU-2, ¶0043), respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nii, to include etching the dielectric layer to expose the first and second pluralities of S/D contact structures, respectively as taught by Liaw, in order to reduce process difficulty(¶0042).

Regarding claim 17, Nii teaches the method of claim 16,but is silent in regards to depositing the conductive material(9, ¶0211) comprises depositing copper. However Nii teaches depositing the conductive material(9, ¶0211) comprises depositing tungsten(¶0211). Zhang teaches tungsten and copper are equivalent materials for via rail structures(¶0108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the material of tungsten with copper because such material substitution is equivalently known for the same purpose. i.e. being used for via rail structures, MPEP 2144.06 (II).

Regarding claim 18, Nii teaches the method of claim 16, but is silent in regards to  depositing an etch stop layer on the dielectric layer(7,  ¶0211).

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) comprising depositing an etch stop layer(16, ¶0020, ¶0022, wherein the etching for via 32a’ is stopped after layer 16 ) on the dielectric layer(12, ¶0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, to include depositing an etch stop layer on the dielectric layer, as taught by Zhang in order prevent copper and oxygen diffusion(¶0020).

Regarding claim 19, Nii teaches the method of claim 16, further comprising forming, in the dielectric layer(7,  ¶0211), a third via rail(8, ¶0211) connected to a plurality of gate structures(16, ¶0193) of the plurality of transistor devices(AN11, AN12, AN13, AN13,AN14, AN15, AN16, ¶0191).

Regarding claim 20, Nii teaches the method of claim 16, comprising forming first and second trenches(trenches with 8a, 8b), and wherein depositing the conductive material(9, ¶0211) comprises depositing into the first and second trenches(trenches with 8a, 8b).

Nii is silent in regards to etching the dielectric layer(7,  ¶0211) comprises forming first and second trenches, and wherein depositing the conductive material comprises depositing copper into the first and second trenches.

Zhang teaches a method of making a semiconductor structure(Fig. 1-4) wherein etching(not illustrated, ¶0019) the dielectric layer(12, ¶0019) comprises forming first and second trenches(trenches of first and second via rail structure, please see examiner annotated Fig. 4), and wherein depositing the conductive material(38, ¶0026) comprises depositing copper(¶0026) into the first and second trenches(trenches of first and second via rail structure, please see examiner annotated Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nii, so that etching the dielectric layer comprises forming first and second trenches, and wherein depositing the conductive material comprises depositing copper into the first and second trenches, as taught by Zhang in order to provide improved resistance characteristics, minimizes capacitance for the first and second via rail structures, as well as provides area efficiencies in the chip manufacturing process(¶0003).

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue Nii does not teach or suggest the limitation “the at least one of the first and second via rail structures extends above opposing sides of each of the two or more S/D contact structures of the plurality of S/D contact 
Structures”. Nii discloses, as illustrated in Nii Fig. 8, a structure with a local interconnect 8 in physical contact with S/D regions 5n. However, local interconnect 8 extends above only one of the two opposing sides of each of the S/D regions 5n, left side. Local interconnect 8 does not extend above the right side of each of the S/D regions 5n.

The examiner respectfully submits that Nii discloses that local interconnect extends over the top side and opposing bottom side of S/D contact structures 5n and thus the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892